I concur in that part of the court's conclusion which finds that Ora Eichar, under the circumstances here disclosed, is entitled to her statutory exemption.
I am of the opinion that this record shows gifts to Charles and Clarence Eichar, in the amounts of the bonds standing in their respective names. Acceptance thereof would be presumed, because the gifts were beneficial.
It must be remembered that this is not an action to set aside a transfer made with intent to hinder, delay or defraud creditors. I dissent from that part of the conclusion of this court which, in this proceeding in aid of execution, orders payment to the judgment creditor of the amount received for the bonds standing in the names of Charles and Clarence Eichar.
In my opinion, the entire judgment of the Court of Common Pleas should be reversed. *Page 423